Case 2:21-cv-00555-SPC-MRM Document 5 Filed 07/29/21 Page 1 of 3 PageID 56




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION

SFR SERVICES, LLC a/a/o
MICHELLE PUTMAN,

             Plaintiff,

v.                                               Case No: 2:21-cv-555-SPC-MRM

LEXINGTON INSURANCE
COMPANY,

              Defendant.
                                          /

                                        ORDER1

       Before the Court is Defendant Lexington Insurance Company’s Notice of

Removal. (Doc. 1). Plaintiff SFR Services, LLC a/a/o Michelle Putman sued in

state court for breach of contract. Lexington removed on diversity grounds.

       A defendant may remove a civil action from state to federal court if the

federal court has original jurisdiction. 28 U.S.C. § 1441(a). “The existence of

federal jurisdiction is tested at the time of removal.” Adventure Outdoors, Inc.

v. Bloomberg, 552 F.3d 1290, 1294-95 (11th Cir. 2008). 28 U.S.C. § 1447(c). “A

removing defendant bears the burden of proving proper federal jurisdiction.”




1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
or the services or products they provide, nor does it have any agreements with them. The
Court is also not responsible for a hyperlink’s availability and functionality, and a failed
hyperlink does not affect this Order.
Case 2:21-cv-00555-SPC-MRM Document 5 Filed 07/29/21 Page 2 of 3 PageID 57




Leonard v. Enter. Rent a Car, 279 F.3d 967, 972 (11th Cir. 2002). And because

federal courts have limited jurisdiction, they are “obligated to inquire into

subject matter jurisdiction sua sponte whenever it may be lacking.” Univ. of

S. Ala. v. Am. Tobacco Co., 168 F.3d 405, 410 (11th Cir. 1999).

      Federal diversity jurisdiction requires an amount in controversy over

$75,000, exclusive of interests and costs, and complete diversity among the

parties. 28 U.S.C. § 1332(a). Here, Lexington failed to show complete diversity

because it did not plead SFR’s citizenship.

      An LLC (like SFR) is a citizen of every state in which one of its members

is domiciled. Rolling Greens MHP, L.P. v. Comcast SCH Holdings L.L.C., 374

F.3d 1020 (11th Cir. 2004). Each member of the LLC must be diverse from the

opposing party.   See Lincoln Prop. Co. v. Roche, 546 U.S. 81, 89 (2005).

Lexington stated, SFR “is a Florida limited liability company with a principal

place of business in Stuart, Florida and incorporated in the State of Florida.”

This is the test for a corporation not an LLC. Because Lexington has not pled

the citizenship of SFR Services members, the Court can only speculate as to

whether it has jurisdiction.

      Accordingly, it is now

      ORDERED:

      Defendant Lexington Insurance Company must SUPPLEMENT its

Notice of Removal (Doc. 1), on or before August 12, 2021, to show cause why




                                       2
Case 2:21-cv-00555-SPC-MRM Document 5 Filed 07/29/21 Page 3 of 3 PageID 58




this case should not be remanded for lack of subject-matter jurisdiction.

Failure to comply with this Order will lead to this case being

remanded without further notice.

           DONE and ORDERED in Fort Myers, Florida on July 29, 2021.




Copies: All Parties of Record




                                    3
